Hughes,' J., dissenting hi respectfully dissent. I would deny the stay and the .writ on the merits. Attachment JjSUPREME COURT OF LOUISIANA ORDER Acting under the authority of Article V, Section 5(A), Constitution of 1974, and the inherent power of this Court, and considering the decision of this Court on November 13, 2017 in matter No. 17-OC-1443, resulting in the need to assign a judge ad hoc to the Fifth Judicial District Court in the below mentioned matter on the docket of said court, and further considering the willingness of Retired Judge Anne Lennan Simon to accept said assignment, IT IS ORDERED THAT: Retired 'Judge Anne Lennan Simon be and she is hereby assigned as judge ad hoc of the Fifth'Judicial District Court, Parishes of Franklin, Richland, and West Carroll, for the purpose of hearing and disposing of the matter entitled “KT Farms Partnership, et al vs. Citizens Progressive Bank, et al” No. 43,818 on the docket of said court, subject to the completion of any unfinished business. This order shall not deprive the judges of the Fifth Judicial District Court, Parishes of Franklin, Richland, and West Carroll, of their offices as judges of the Fifth Judicial District Court, Parishes of Franklin, Richland, and West Carroll, or of any other courts to which they may have been assigned by previous order of this Court, nor shall it deprive Retired Judge Anne Lennan Simon of her office as judge of any other court to which she may have been assigned by previous order of this Court. The Court or Judge requesting ad hoc or pro tempore assistance shall have the duty and obligation to provide the requisite courtroom and office space, legal support personnel (if necessary), court reporting and secretarial personnel, and related equipment to enable ad hoc or pro tempore judges to fulfill their obligations. The judge assigned to sit ad hoc or pro tempore hereunder in any district, juvenile, parish, city, municipal, or traffic court shall be subject to Supreme Court General Administrative Rule, Part G, Section 2, “Cases Under Advisement,” with respect to deciding matters timely and reporting to this Court’s judicial Administrator. Any retired judge assigned to sit ad hoc in any district court shall report biannually on the status of his or her assignment, using the District Court Ad Hoc Judicial Assignment Report Form. Given under our hands and seal this 13th day of November, A.D., 2017, New Orleans, Louisiana. FOR THE COURT: /s/ Marcus R. Clark Marcus R. Clark, Justice